
	

113 HR 5533 IH: Promoting Apprenticeships for Credentials and Employment Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5533
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Pocan (for himself, Mr. George Miller of California, Ms. Norton, Mr. Grijalva, Mr. Blumenauer, Mr. Ellison, Ms. Moore, Mr. Serrano, Ms. Wilson of Florida, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To promote apprenticeships for credentials and employment, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the Promoting Apprenticeships for Credentials and Employment Act or the PACE Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					TITLE I—Promoting Registered Apprenticeships
					Sec. 101. Promoting registered apprenticeship programs.
					Sec. 102. Promoting integration with postsecondary education.
					TITLE II—Program development and enhancement
					Sec. 201. Expanding registered apprenticeship programs.
					TITLE III—Conforming amendments
					Sec. 301. Amendments.
			2.Findings and purposes
			(a)FindingsCongress finds the following:
				(1)A highly skilled workforce is necessary to compete in the global economy, support economic growth,
			 and maintain the standard of living of the United States.
				(2)The registered apprenticeship program model is a longstanding, on-the-job training and education
			 model that prepares workers for the skill demands of particular
			 occupations and employers while, at the same time, providing the workers
			 with recognized, portable credentials, and wages while in training.
				(3)The registered apprenticeship program model has been successful in skilled trade industries,
			 including construction and manufacturing, as well as service industries,
			 such as health care, and holds great potential for expansion into other
			 industries.
				(4)Registered apprenticeship programs are an essential element of an effective workforce development
			 system and help individuals attain a recognized postsecondary credential,
			 contributing to their personal economic sustainability.
				(5)According to a report from the Georgetown University Center on Education and the Workforce, by
			 2018,
			 the United States will face a shortage of workers with recognized
			 postsecondary credentials—shortages of 3,000,000 workers with degrees
			 and 4,700,000 workers with certificates.
				(6)According to a 2012 report from the Annie E. Casey Foundation, youth employment in the United
			 States has reached the lowest point since World War II. More than
			 6,000,000 young people ages 16 through 24 are disconnected from school and
			 work.
				(7)A 2012 evaluation of registered apprenticeship programs in 10 States by Mathematica Policy Research
			 found that—
					(A)individuals who completed registered apprenticeship programs earned over $240,000 more over their
			 careers than individuals not participating in such apprenticeship
			 programs;
					(B)the estimated social benefits of registered apprenticeship programs exceeded their costs by more
			 than $49,000; and
					(C)the tax return on every Federal Government dollar invested in registered apprenticeship programs
			 was $27.
					(8)An evaluation in Washington State found the following:
					(A)Registered apprenticeship programs have been among the most effective workforce development
			 programs, with the highest impact and the greatest return on investment of
			 any such program.
					(B)For each individual who completes a registered apprenticeship program, over the individual's
			 career, there is a 90-to-1 return on investment, for a total net benefit
			 of just over $300,000 for that career.
					(C)The general public also receives a lifetime return on investment of 23-to-1, or around $80,000, for
			 each person completing a registered apprenticeship program.
					(b)PurposesThe purposes of this Act are—
				(1)to increase the number of highly skilled workers in the United States, particularly in in-demand
			 industry sectors and occupations;
				(2)to increase the attainment of recognized postsecondary credentials by participants;
				(3)to increase awareness about the value of the registered apprenticeship program model as an
			 effective earn-and-learn model for students, workers, and employers;
				(4)to support the development of registered apprenticeship programs with employers, joint labor
			 management partnerships, and other program sponsors, that offer jobs that
			 lead to economic self-sufficiency;
				(5)to support the development and expansion of pre-apprenticeship programs that lead to success in a
			 registered apprenticeship program; and
				(6)to support a closer alignment between registered apprenticeship programs, the workforce development
			 system, and postsecondary education.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Office of Apprenticeship appointed under section 101(a).
			(2)Career pathwayThe term career pathway means a combination of rigorous and high-quality education, training, and other services that—
				(A)aligns with the skill needs of industries in the economy of the State or regional economy involved;
				(B)prepares an individual to be successful in any of a full range of secondary or postsecondary
			 education options, including apprenticeships registered under the Act of
			 August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship);
				(C)includes counseling to support an individual in achieving the individual’s education and career
			 goals;
				(D)includes, as appropriate, education offered concurrently with and in the same context as workforce
			 preparation activities and training for a specific occupation or
			 occupational cluster;
				(E)organizes education, training, and other services to meet the particular needs of an individual in
			 a manner that accelerates the educational and career advancement of the
			 individual to the extent practicable;
				(F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at
			 least 1 recognized postsecondary credential; and
				(G)helps an individual enter or advance within a specific occupation or occupational cluster.
				(3)Educational service agencyThe term educational service agency—
				(A)has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801); and
				(B)includes a consortium of those agencies.
				(4)High schoolThe term high school means a nonprofit institutional day or residential school that—
				(A)provides secondary education, as determined under State law;
				(B)grants a diploma, as defined by the State; and
				(C)includes, at least, grade 12.
				(5)In-demand industry sector or occupation
				(A)In generalThe term in-demand industry sector or occupation means—
					(i)an industry sector that has a substantial current or potential impact (including through jobs that
			 lead to economic self-sufficiency and opportunities for advancement) on
			 the State, regional, or local economy, as appropriate, and that
			 contributes to the growth or stability of other supporting businesses, or
			 the growth of other industry sectors; or
					(ii)an occupation that currently has or is projected to have a number of positions (including positions
			 that lead to economic self-sufficiency and opportunities for advancement)
			 in an industry sector so as to have a significant impact on the State,
			 regional, or local economy, as appropriate.
					(B)DeterminationThe determination of whether an industry sector or occupation is in-demand under this paragraph
			 shall be made by the State board or local board, as appropriate, using
			 State and regional business and labor market projections, including the
			 use of labor market information.
				(6)National apprenticeship systemThe term national apprenticeship system means the collective group of registered apprenticeship programs and pre-apprenticeship programs
			 in the Nation (including the rules and regulations governing the 2 types
			 of programs).
			(7)Postsecondary educational institutionThe term postsecondary educational institution has the meaning given the term in section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801).
			(8)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that—
				(A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program;
				(B)is carried out by an entity that has a documented partnership with at least 1 sponsor of a
			 registered apprenticeship program; and
				(C)includes each of the following elements:
					(i)Training (including a curriculum for the training), aligned with industry standards and approved by
			 the documented partnership, that will prepare individuals by teaching the
			 skills and competencies needed to enter one or more registered
			 apprenticeship programs.
					(ii)Provision of hands-on training and theoretical education to individuals in a simulated laboratory
			 experience or volunteer opportunity that—
						(I)accurately simulates the industry and occupational conditions of the registered apprenticeship
			 program described in subparagraph (B);
						(II)is carried out in a manner that includes proper observation of supervision and safety protocols;
			 and
						(III)is carried out in a manner that does not displace a paid employee.
						(iii)A formal agreement with a sponsor of a registered apprenticeship program that would enable
			 participants who successfully complete the pre-apprenticeship program to
			 enter directly into the registered apprenticeship program (if a place in
			 the program is available), and includes agreements concerning earning
			 credit for skills and competencies acquired during the pre-apprenticeship
			 program.
					(9)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a
			 certificate of completion of an apprenticeship, a license recognized by
			 the State involved or Federal Government, or an associate or baccalaureate
			 degree.
			(10)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
			(11)SecretaryExcept as provided in section 102 or as otherwise modified, the term Secretary means the Secretary of Labor, acting through the Administrator.
			(12)SponsorThe term sponsor means—
				(A)with respect to a registered apprenticeship program, an employer, joint labor management
			 partnership, trade association, labor organization, or other entity that
			 administers the registered apprenticeship program; and
				(B)with respect to a pre-apprenticeship program, an entity that administers the pre-apprenticeship
			 program.
				IPromoting Registered Apprenticeships
			101.Promoting registered apprenticeship programs
				(a)Establishment of the Office of Apprenticeship
					(1)OfficeThere is established, in the Employment and Training Administration of the Department of Labor, an
			 Office of Apprenticeship.
					(2)AdministratorThe Office shall be headed by an Administrator of the Office of Apprenticeship appointed by the
			 Assistant Secretary for Employment and Training. The Assistant Secretary
			 shall appoint an individual who has the demonstrated knowledge of
			 registered apprenticeship programs necessary to serve as the
			 Administrator.
					(3)ResponsibilitiesThe Administrator, through the Office of Apprenticeship, shall carry out responsibilities
			 including—
						(A)determining whether an apprenticeship program meets the requirements to become a registered
			 apprenticeship program and maintains the standards necessary to remain a
			 registered apprenticeship program;
						(B)managing the national apprenticeship system;
						(C)carrying out activities under subsection (b) to promote high-quality pre-apprenticeship programs;
						(D)promoting awareness about registered apprenticeship programs, including carrying out activities
			 under subsection (c);
						(E)promoting greater diversity in registered apprenticeship programs and pre-apprenticeship programs,
			 including by promoting outreach to underrepresented populations and
			 veterans and supporting the development of apprenticeship models for
			 nontraditional occupations;
						(F)providing for evaluations and research, as described in subsection (e); and
						(G)providing technical assistance to sponsors of registered apprenticeship programs, entities who are
			 interested in developing and becoming sponsors of registered
			 apprenticeship programs, and sponsors of pre-apprenticeship programs.
						(b)Supporting the development of pre-Apprenticeship programs
					(1)SupportThe Secretary shall support the development of pre-apprenticeship programs.
					(2)Grants
						(A)In generalUsing funds available under subsection (f), the Secretary shall make grants on a competitive basis
			 to eligible entities, to provide the Federal share of the cost of carrying
			 out projects that support that development.
						(B)PeriodThe Secretary shall make initial grants under this paragraph for periods of not more than 3 years,
			 except that if an eligible entity demonstrates satisfactory performance
			 under paragraph (7) by the end of that third year, the Secretary may
			 extend the grant period up to an additional 2 years for that entity.
						(C)Recipients
							(i)Qualified organizationsIn a State without a State apprenticeship agency, a qualified organization may serve as an eligible
			 entity, and may receive a grant under this subsection.
							(ii)State apprenticeship agenciesIn a State with a State apprenticeship agency, a qualified organization may serve as an eligible
			 entity. The agency shall receive a grant under this subsection on behalf
			 of the eligible entity, and act as a fiscal agent for the entity.
							(3)Qualified organizationsTo be considered a qualified organization under this subsection, an organization shall be a
			 public-private partnership consisting of—
						(A)a local educational agency, high school, 2- or 4-year postsecondary educational institution, or
			 consortium of such entities; and
						(B)representatives of—
							(i)in a State with a State apprenticeship agency, that agency;
							(ii)an industry or business, consisting of an employer, a group of employers, or an industry group that
			 sponsor a registered apprenticeship program or are interested in
			 supporting or establishing a registered apprenticeship program;
							(iii)a labor organization;
							(iv)a State or local workforce investment board (established under subtitle B of title I of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.));
							(v)an entity carrying out a registered apprenticeship program;
							(vi)a community-based organization that provides pre-apprenticeship programs, as appropriate; and
							(vii)a 2- or 4-year postsecondary educational institution or consortium of such institutions, if such an
			 institution or consortium is not a partner under subparagraph (A).
							(4)ApplicationsTo be eligible to receive a grant from the Secretary under this subsection, an eligible entity
			 (including, in a State with a State apprenticeship agency, that agency,
			 acting on behalf of an eligible entity) shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require, including—
						(A)information on the quality of the proposed pre-apprenticeship program, including the training and
			 curriculum described in section 3(9)(C)(i), and how it makes individuals
			 who successfully complete the pre-apprenticeship program qualified to
			 enter into an established registered apprenticeship program;
						(B)evidence that there are or will be sufficient openings available in the registered apprenticeship
			 program referenced in (A) to enable the registered apprenticeship program
			 sponsor to place into that program those individuals who successfully
			 complete the pre-apprenticeship program;
						(C)information about the organization that demonstrates the existence of an active, advisory
			 partnership between the partners described in subparagraphs (A) and (B),
			 of paragraph (3) and the organization’s capacity to provide the training
			 and education services necessary for a pre-apprenticeship program; and
						(D)information about the proposed pre-apprenticeship program that demonstrates—
							(i)that the program is in an in-demand industry or occupation in the region in which the project is
			 located;
							(ii)the use of integrated work-based and academic learning that includes training in the workplace;
							(iii)the inclusion of career exploration focused activities, such as job shadowing, career information
			 activities, and resume preparation, in the program;
							(iv)if the eligible entity carrying out the project includes a high school, that the model to be used
			 for the program leads to a high school diploma for participants without
			 such a diploma;
							(v)that the project aligns with an established registered apprenticeship program, including that the
			 model used for the program leads to the attainment of skills and
			 competencies necessary for entrance into the registered apprenticeship
			 program for participants; and
							(vi)how the eligible entity will facilitate access through the program to the appropriate support
			 services for participants, including facilitating access through
			 partnerships with entities providing such services.
							(5)Use of funds
						(A)In generalAn eligible entity that receives a grant under this subsection shall use the grant funds to carry
			 out a project that implements a pre-apprenticeship program in an
			 organization specified in paragraph (3) (other than paragraph (3)(B)(i))
			 that is part of the eligible entity, or a consortium of such entities.
						(B)Required activitiesThe eligible entity shall use the grant funds—
							(i)to pay for the cost of training or education associated with the pre-apprenticeship program;
							(ii)to provide student stipends during work-based training in the project;
							(iii)for curriculum development that align with the requirements of the appropriate registered
			 apprenticeship programs and learning assessments;
							(iv)to maintain a connection between the pre-apprenticeship program and registered apprenticeship
			 program;
							(v)to promote the pre-apprenticeship program to potential participants; and
							(vi)to conduct evaluations described in paragraph (7)(B).
							(C)Allowable activitiesThe eligible entity may use the grant funds for teacher training, including providing externship
			 opportunities for teachers to learn about the skill needs of the industry
			 or occupation that the pre-apprenticeship program focuses on.
						(6)Federal share
						(A)In generalThe Federal share of the cost described in paragraph (2)(A) shall be 75 percent.
						(B)Non-Federal shareThe eligible entity may contribute the non-Federal share of the cost in cash or in-kind, fairly
			 evaluated, including plant, equipment, or services.
						(7)Performance
						(A)MeasuresThe Secretary shall identify a set of common measures that, at a minimum, include measures of entry
			 into a registered apprenticeship program and that are aligned with the
			 performance measures described in section 136(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(c)) for the local workforce
			 investment area (designated under section 116 of such Act (29 U.S.C.
			 2831)) involved.
						(B)EvaluationsEach eligible entity that receives a grant to carry out a project under this subsection shall
			 annually conduct, or arrange for another entity to conduct, an evaluation
			 of the project using the identified common measures, and shall, to the
			 extent practicable, cooperate with the Secretary in any evaluations of
			 activities carried out under this section.
						(C)ExtensionsThe Secretary shall use the results of an evaluation for a project to determine whether to extend
			 the grant period, or renew a grant, for the project under paragraph
			 (2)(B).
						(c)Promoting awareness of registered apprenticeship programs
					(1)Information for State and local boardsTo promote awareness about registered apprenticeship programs within the workforce development
			 system, the Secretary shall disseminate information on the value of
			 registered apprenticeship programs, to State and local workforce
			 investment boards described in subsection (b)(3)(B)(iv), which information
			 shall include—
						(A)a list of registered apprenticeship programs in the State involved;
						(B)guidance for training staff of the workforce development system within the State on the value of
			 registered apprenticeship programs, including relevant placement,
			 retention and earnings information, as a training option for participants;
						(C)guidance on how individual training accounts under section 134(d)(4) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2864(d)(4)) could be used by participants for a
			 registered apprenticeship program; and
						(D)guidance on how performance measures under section 136 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2871) apply to participants in registered apprenticeship programs,
			 including relevant placement, retention and earnings information.
						(2)Information for industry groups and labor organizationsTo promote awareness about registered apprenticeship programs to workers and employers, the
			 Secretary shall provide information about the value of registered
			 apprenticeship programs, including relevant placement, retention and
			 earnings information, through the one-stop delivery systems described in
			 section 121 of the Workforce Investment Act of 1998 (29 U.S.C. 2841), to
			 industry groups and to labor organizations, which information shall
			 include, at a minimum—
						(A)a list of registered apprenticeship programs in the State;
						(B)information on how to develop a registered apprenticeship program; and
						(C)information on financial resources available to assist with the establishment and implementation of
			 registered apprenticeship programs.
						(3)Information for students and schoolsTo promote awareness about registered apprenticeship programs among students and school staff, the
			 Secretary, in cooperation with the Secretary of Education, shall
			 disseminate information on the value of registered apprenticeship
			 programs, including relevant placement, retention and earnings
			 information, to high schools, 2- and 4-year postsecondary educational
			 institutions, and educational service agencies, which information shall
			 include, at a minimum—
						(A)a parent guide to understanding registered apprenticeship programs and postsecondary education;
						(B)a student guide to understanding registered apprenticeship programs as part of a career pathway;
						(C)a guide, for career and academic counselors, to understanding registered apprenticeship programs as
			 a postsecondary education option for students; and
						(D)information for school administrators, workforce and economic development coordinators, and
			 teachers and faculty that will assist with the development,
			 implementation, and continuation of registered apprenticeship programs.
						(d)Secretary’s National Advisory Committee on Apprenticeships
					(1)Establishment
						(A)In generalThere is established in the Department of Labor a National Advisory Committee on Apprenticeships,
			 referred to in this section as the Advisory Committee.
						(B)CompositionThe Advisory Committee shall have—
							(i)21 voting members appointed by the Secretary, composed of—
								(I)7 representatives of employers who participate in a registered apprenticeship program, including
			 employers who participate in a registered apprenticeship program sponsored
			 by a joint labor-management partnership;
								(II)7 representatives of labor organizations who have responsibility for the administration of a
			 registered apprenticeship program sponsored by a joint labor-management
			 partnership; and
								(III)7 representatives of State apprenticeship agencies, community organizations with significant
			 experience with a registered apprenticeship program, and 2- or 4-year
			 postsecondary educational institutions with at least 1 articulation
			 agreement with the entity administering a registered apprenticeship
			 program; and
								(ii)members who are ex officio nonvoting representatives from the Departments of Labor, Commerce,
			 Education, Energy, Housing and Urban Development, and Health and Human
			 Services.
							(C)QualificationsThe members shall be selected upon the basis of their experience and competence concerning
			 apprenticeships.
						(D)TermsThe Secretary shall appoint the members for terms of 4 years.
						(2)ChairpersonThe Secretary shall designate one of the members of the Advisory Committee to serve as Chairperson
			 of
			 the Advisory Committee.
					(3)MeetingsThe Advisory Committee shall hold not fewer than 2 meetings during each calendar year. All meetings
			 of the Advisory Committee shall be open to the public. A transcript shall
			 be kept of each meeting and made available for public inspection.
					(4)DutiesThe Advisory Committee shall advise, consult with, and make recommendations to the Secretary on
			 matters relating to the administration of this title and the Act of August
			 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
					(5)Personnel
						(A)Procurement
							(i)In generalThe Chairperson of the Advisory Committee may procure the temporary and intermittent services of
			 voting members of the Advisory Committee under section 3109(b) of title 5,
			 United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
							(ii)Officers or employees of the United StatesAll members of the Advisory Committee who are officers or employees of the United States shall
			 serve without compensation in addition to that received for their services
			 as officers or employees of the United States.
							(B)StaffThe Secretary shall supply the Committee with an executive secretary and provide such secretarial,
			 clerical, and other services as the Secretary determines to be necessary
			 to enable the Advisory Committee to conduct its business.
						(6)Permanent committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee.
					(e)Evaluations and research
					(1)Evaluations of programs and activities carried out under this titleFor the purpose of improving the management and effectiveness of the programs and activities
			 carried out under this title, the Secretary shall provide for the
			 continuing evaluation, by an independent entity, of the programs and
			 activities, including activities carried out under subsection (a)(3)(C).
			 Such evaluations shall address—
						(A)the general effectiveness of such programs and activities in relation to their cost, including the
			 extent to which the programs and activities—
							(i)improve the skill and employment competencies of participants in comparison to comparably situated
			 individuals who did not participate in such programs and activities; and
							(ii)to the extent feasible, increase the level of total employment and recognized postsecondary
			 credential attainment over the level that would have existed in the
			 absence of such programs and activities;
							(B)the impact of the programs and activities for the participants, sponsors, and employers;
						(C)the return on investment of Federal funding for the programs and activities;
						(D)the longitudinal outcomes for participants in the programs and activities; and
						(E)the impact of specific policies on the general effectiveness of such programs and activities.
						(2)ResearchThe Secretary may conduct, through an independent entity, research on best practices in registered
			 apprenticeship programs and pre-apprenticeship programs and other issues
			 relating to such programs.
					(3)TechniquesEvaluations and research conducted under this subsection shall utilize appropriate methodology and
			 research designs.
					(4)ReportsThe independent entity carrying out the evaluations described in paragraph (1) or research
			 described in paragraph (2) shall prepare and submit to the Secretary a
			 draft report and a final report containing the results of the evaluations
			 or research, respectively, and including policy recommendations. The draft
			 and final reports shall be made available for public inspection.
					(5)Reports to CongressNot later than 60 days after the completion of such final report, the Secretary shall transmit the
			 final report to the Committee on Education and the Workforce of the House
			 of
			 Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
					(6)Public access
						(A)Public access procedureThe Secretary shall develop a mechanism to make research and curricula developed under this title
			 publically available in a timely manner.
						(B)CurriculumAn eligible entity that develops a curriculum under this title shall make the curriculum available
			 to the Secretary. Using the mechanism established under subparagraph (A),
			 the Secretary shall make such curriculum accessible to providers of
			 pre-apprenticeship programs and to the public.
						(f)ReservationThe Secretary may reserve not more than 5 percent of the funds appropriated under subsection (g)
			 for each fiscal year for Federal administration and management, technical
			 assistance, and evaluation and research activities.
				(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each subsequent fiscal year.
				102.Promoting integration with postsecondary education
				(a)DefinitionsIn this section:
					(1)ConsortiumThe term consortium means the Registered Apprenticeship-College Consortium established under subsection (b)(1).
					(2)SecretariesThe term Secretaries means the Secretary of Labor, acting through the Administrator, working jointly with the Secretary
			 of Education, acting through the Assistant Secretary for Vocational and
			 Adult Education.
					(b)Consortium with 2- and 4-Year postsecondary educational institutions
					(1)EstablishmentThe Secretaries shall establish and maintain a voluntary Registered Apprenticeship-College
			 Consortium. The Consortium shall consist of the sponsors carrying out
			 registered apprenticeship programs, 2- or 4-year postsecondary educational
			 institutions, and organizations that represent such programs or
			 institutions, that agree to meet certain criteria in order to support the
			 purposes described in paragraph (2).
					(2)PurposesThe Consortium shall support the purposes of—
						(A)promoting stronger connections between the registered apprenticeship programs involved and
			 participating 2- and 4-year postsecondary educational institutions;
						(B)promoting the translation of experience in a registered apprenticeship program to academic credit
			 at participating 2- and 4-year postsecondary educational institutions;
						(C)facilitating the enrollment of an individual who has completed a registered apprenticeship program
			 (referred to in this section as an apprentice) at a participating 2- or 4-year postsecondary educational institution for the purpose of
			 attaining academic credit toward an associate’s or more advanced degree;
						(D)advancing the attainment of associate’s and more advanced degrees by apprentices;
						(E)promoting the attainment of recognized postsecondary credentials with value in the labor market;
			 and
						(F)expanding awareness about the value of registered apprenticeship programs as a postsecondary
			 education option.
						(3)Participant requirementsThe Secretaries shall establish criteria that any interested 2- or 4-year postsecondary educational
			 institution or sponsor shall meet in order to participate in the
			 Consortium, which criteria shall include, at a minimum—
						(A)for a 2- or 4-year postsecondary educational institution—
							(i)agreement to recognize the academic credit (as assessed under subparagraph (B)(i)) earned by an
			 apprentice for, and the assessment of the apprentice’s learning in, a
			 registered apprenticeship program at another participating institution;
							(ii)agreement to develop a formal articulation agreement with a participating sponsor of a registered
			 apprenticeship program, other than a 2- or 4-year postsecondary
			 educational institution; and
							(iii)agreement to provide certain information, as determined by the Secretaries, to the Consortium; and
							(B)for a sponsor—
							(i)agreement to participate in third-party evaluations of the quality and rigor of the program
			 offerings in order to determine the value of academic credit for learning
			 during a registered apprenticeship program;
							(ii)agreement to develop a formal articulation agreement with a participating 2- or 4-year
			 postsecondary educational institution; and
							(iii)agreement to provide certain information, as determined by the Secretaries, to the Consortium.
							(4)Memorandum of understanding
						(A)In generalIn order to participate in the Consortium, interested 2- or 4-year postsecondary educational
			 institutions and sponsors shall agree to meet certain conditions
			 determined by the Secretaries.
						(B)ConditionsSuch conditions shall address, at a minimum—
							(i)how learning during a registered apprenticeship program, including related instruction and
			 on-the-job training, will be assessed for academic credit;
							(ii)how programs and procedures, especially those related to admissions, credit transfer, and
			 recognition of such learning will be structured to support accessibility
			 for apprentices;
							(iii)how the structure and scheduling of courses will be developed in a way that supports the
			 matriculation of apprentices; and
							(iv)how residency requirements will be modified to support the transferability of credit earned by
			 apprentices.
							(5)Publicly available informationThe Secretaries shall maintain a publicly accessible website identifying, at a minimum—
						(A)the participating members of the Consortium in each State, including those with established
			 articulation agreements;
						(B)a model for articulation agreements, and copies of some exemplary articulation agreements for
			 illustrative purposes; and
						(C)such other information as the Secretaries determine to be necessary to promote awareness of the
			 Consortium and its members.
						(6)Advisory committee
						(A)EstablishmentThe Secretaries shall establish an advisory committee for the Consortium.
						(B)CompositionThe advisory committee shall be composed of members appointed by the Secretaries, consisting of—
							(i)representatives of 2- or 4-year postsecondary educational institutions;
							(ii)representatives of sponsors; and
							(iii)a representative from the Advisory Committee described in section 101(d).
							(C)TermMembers of the advisory committee shall serve for a term of 2 years.
						(D)DutiesSuch advisory committee shall seek input from organizations and experts representing industry,
			 labor, and postsecondary education, and shall make recommendations to the
			 Consortium and the Secretary regarding actions necessary to achieve the
			 objectives of this subsection.
						(E)Travel expensesThe members of the advisory committee shall not receive compensation for the performance of
			 services for the committee, but shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in
			 the performance of services for the Committee. Notwithstanding section
			 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the advisory committee.
						(F)Permanent committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory
			 committee.
						(7)Use of funds
						(A)AdministrativeThe Secretaries shall use 30 percent of the funds appropriated under subsection (c) to establish
			 and maintain the Consortium and the website referred to in paragraph (5),
			 to support the advisory committee referred to in paragraph (6), and for
			 technical assistance, evaluation, and research activities.
						(B)For program participantsThe Secretaries shall use 70 percent of the appropriated funds to carry out, directly or by grant
			 or contract with an eligible entity, activities consisting of—
							(i)providing funding to Consortium participants to support the development of articulation agreements
			 with other Consortium participants;
							(ii)providing funding to the Consortium to support the assessment of learning during a registered
			 apprenticeship program, for academic credit;
							(iii)providing funding to the Consortium to support third-party assessments of the quality and rigor of
			 program offerings, referred to in paragraph (3)(B)(i);
							(iv)providing curriculum development, for participating institutions and sponsors; and
							(v)carrying out other purposes that will help participating 2- and 4-year postsecondary educational
			 institutions and sponsors meet the requirements of paragraphs (3) and (4).
							(C)Eligible entitiesTo be eligible to receive a grant or contract under subparagraph (B), an entity shall be a
			 partnership comprised of—
							(i)at least one 2- or 4-year postsecondary educational institution participating in the Consortium;
			 and
							(ii)at least one sponsor of a registered apprenticeship program participating in the Consortium.
							(c)Authorization of appropriations
					(1)Fiscal year 2015There is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2015.
					(2)Subsequent fiscal years
						(A)AuthorizationThere is authorized to be appropriated to carry out this section for each fiscal year subsequent to
			 fiscal year 2015 the amount determined under subparagraph (B) for the
			 fiscal year involved.
						(B)Adjustment for inflationThe amount referred to in subparagraph (A) for a fiscal year shall be determined by multiplying—
							(i)the amount authorized under this subsection for the preceding fiscal year; by
							(ii)the percentage change in the Consumer Price Index for All Urban Consumers during the annual
			 interval immediately preceding the date on which the determination is
			 made.
							IIProgram development and enhancement
			201.Expanding registered apprenticeship programs
				(a)In generalThe Secretary shall provide payments of assistance for eligible sponsors of new (as of the date of
			 submission of an application under subsection (b)) registered
			 apprenticeship programs, or for sponsors of existing joint
			 labor-management registered apprenticeship programs that add employers as
			 new (as of such date) partners.
				(b)ApplicationsTo be eligible to receive payments under this section for a registered apprenticeship program, a
			 sponsor shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require,
			 including information on how the activities carried out under the grant
			 would enhance and expand the registered apprenticeship system, such as
			 extending registered apprentice programs into new industries and
			 occupations, and including information demonstrating that, as of the date
			 the sponsor submitted an application under this section—
					(1)for a new registered apprenticeship program, the program received recognition as a registered
			 apprenticeship program within the 36 months preceding that date;
					(2)the sponsor offered jobs that lead to economic self-sufficiency, as determined by a local workforce
			 investment board established under section 117 of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2832) located in the same local workforce
			 investment area (as designated under section 116 of such Act (29 U.S.C.
			 2831));
					(3)the sponsor has demonstrated success in enrolling, instructing, advancing, and graduating
			 individuals in the relevant registered apprenticeship program, and in the
			 employment of such individuals after completion of the program; and
					(4)the sponsor had not received a payment under subsection (d).
					(c)Use of fundsIn providing assistance under this section, the Secretary shall arrange to provide payments for
			 eligible sponsors, as funds are available under this section. Funds made
			 available through such a payment shall be used to reimburse an eligible
			 sponsor for the allowable costs (as determined by the Secretary) of
			 operating the registered apprenticeship program involved. The maximum
			 total payment to any one sponsor may not exceed $5,000 or 50 percent of
			 the allowable costs of operating the program.
				(d)Disbursement through local boardsThe Secretary shall enter into arrangements with the local workforce investment boards described in
			 subsection (b)(2) to provide the payments to the eligible sponsors.
				(e)EvaluationsSponsors receiving grants under this section shall, to the extent practicable, cooperate with the
			 Secretary in the conduct of evaluations of the activities carried out
			 under this section.
				(f)Authorization of appropriations
					(1)In generalThere is authorized to be appropriated to carry out this section $25,000,000 for fiscal year 2015
			 and each subsequent fiscal year.
					(2)ReservationThe Secretary may reserve 5 percent of the amount appropriated under paragraph (1) for a fiscal
			 year for distribution to the local workforce investment boards, to pay for
			 the costs of the boards associated with making determinations under
			 subsection (b)(2) and disbursements under subsection (d), and as funds
			 remain available, other costs of Federal administration and management,
			 technical assistance, research and evaluation under this section.
					IIIConforming amendments
			301.Amendments
				(a)References
					(1)Section 3(7) is amended by striking section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
					(2)Section 101 is amended—
						(A)in subsection (b)—
							(i)in paragraph (3)(B)(iv), by striking State or local workforce investment board (established under subtitle B of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2811 et seq.)) and inserting State or local workforce development board (established under subtitle A of title I of the
			 Workforce Innovation and Opportunity Act); and
							(ii)in paragraph (7)(A), by striking performance measures described in section 136(c) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2871(c)) for the local workforce investment area (designated under section
			 116 of such Act (29 U.S.C. 2831)) and inserting (before July 1, 2016) performance measures described in section 136(c) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2871(c)) for the local workforce investment area
			 (designated under section 116 of such Act (29 U.S.C. 2831)) or (after June
			 30, 2016) performance accountability measures described in section 116(c)
			 of the Workforce Innovation and Opportunity Act for the local workforce
			 development area (meaning a local area, as defined in section 3 of such
			 Act); and
							(B)in subsection (c)—
							(i)in paragraph (1)—
								(I)in the matter preceding subparagraph (A), by striking State and local workforce investment boards and inserting State and local workforce development boards;
								(II)in subparagraph (C), by striking section 134(d)(4) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)) and inserting section 134(c)(3) of the Workforce Innovation and Opportunity Act; and
								(III)in subparagraph (D), by striking performance measures under section 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871) and inserting (before July 1, 2016) performance measures under section 136 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2871) or (after June 30, 2016) performance accountability
			 measures under section 116 of the Workforce Innovation and Opportunity Act; and
								(ii)in paragraph (2), in the matter preceding subparagraph (A), by striking section 121 of the Workforce Investment Act of 1998 (29 U.S.C. 2841) and inserting section 121 of the Workforce Innovation and Opportunity Act.
							(3)Section 201 is amended—
						(A)in subsection (b)(2), by striking local workforce investment board established under section 117 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2832) located in the same local workforce investment area
			 (as designated under section 116 of such Act (29 U.S.C. 2831)) and inserting local workforce development board (meaning a local board, as defined in section 3 of the Workforce
			 Innovation and Opportunity Act) located in the same local workforce
			 development area (meaning a local area, as defined in that section 3); and
						(B)in subsections (d) and (f)(2), by striking local workforce investment boards and inserting local workforce development boards.
						(b)Effective dateThis section takes effect on July 1, 2015.
				
